             Case 2:21-cr-00118-JLR Document 17 Filed 07/29/21 Page 1 of 3




01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )           CASE NO. CR21-118 JLR
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )           ORDER ON REVIEW OF
11   JALEN L. AZIZ,                       )           DETENTION
                                          )
12         Defendant.                     )
                                          )
13   ____________________________________ )

14
     Offenses charged:
15
        1. Felon in Possession of a Firearm
16
        2. Distribution of Fentanyl
17
     Date of Detention Hearing: July 28, 2021.
18
            The Court, having conducted a second detention hearing pursuant to 18 U.S.C. §
19
     3142(f), and based upon the factual findings and statement of reasons for detention hereafter
20
     set forth, finds that no condition or combination of conditions which defendant can meet will
21
     reasonably assure the appearance of defendant as required and the safety of other persons and
22


     ORDER ON REVIEW OF DETENTION

     PAGE -1
             Case 2:21-cr-00118-JLR Document 17 Filed 07/29/21 Page 2 of 3




01 the community.

02         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

03         1.      Defendant has been charged with a drug offense, the maximum penalty of which

04 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

05 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

06         2.      Defendant’s criminal record includes two separate convictions for robbery and

07 two arrests involving firearm possession while he was under supervision for the prior robbery

08 convictions.    In one instance, the Defendant eluded law enforcement by driving over a

09 roundabout and running a stop sign, then fleeing on foot. Defendant’s criminal history also

10 reflects multiple failures to appear including a failure to report for supervision. Defendant

11 poses a risk of danger to the community based upon his serious criminal history involving

12 violence and multiple instances of gun possession, the fact that his criminal conduct escalated

13 over a very short period of time, and the nature of the current allegations, involving firearms

14 and distribution of fentanyl. Defendant poses a risk of flight because of his multiple prior

15 failures to appear and violations of a prior term of supervision with new criminal conduct.

16         3.      Taken as a whole, the record does not effectively rebut the presumption that no

17 condition or combination of conditions will reasonably assure the appearance of the defendant

18 as required and the safety of the community.

19      It is therefore ORDERED:

20      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

21         General for confinement in a correction facility separate, to the extent practicable, from

22


     ORDER ON REVIEW OF DETENTION

     PAGE -2
            Case 2:21-cr-00118-JLR Document 17 Filed 07/29/21 Page 3 of 3




01        persons awaiting or serving sentences or being held in custody pending appeal;

02     2. Defendant shall be afforded reasonable opportunity for private consultation with

03        counsel;

04     3. On order of the United States or on request of an attorney for the Government, the person

05        in charge of the corrections facility in which defendant is confined shall deliver the

06        defendant to a United States Marshal for the purpose of an appearance in connection

07        with a court proceeding; and

08     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

09        for the defendant, to the United States Marshal, and to the United State Pretrial Services

10        Officer.

11     DATED this 29th Day of July, 2021.

12

13
                                                        A
                                                        S. KATE VAUGHAN
14                                                      United States Magistrate Judge

15

16

17

18

19

20

21

22


     ORDER ON REVIEW OF DETENTION

     PAGE -3
